Criminal action, in which defendant was tried upon a warrant charging her with unlawful possession of intoxicating liquor. *Page 247 
From judgment on a verdict of guilty, defendant appealed to the Supreme Court.
On her appeal to this Court, defendant relies solely upon her exception to the refusal of the trial court to allow her motion, at the close of all the evidence, for judgment as of nonsuit. C. S., 4643. There was evidence tending to show the presence of intoxicating liquor in the house occupied by defendant, as charged in the warrant. The controversy was as to whether the liquor was in her possession or in the possession of men to whom she had rented rooms, and who were present when the officers entered the house.
Stacy, C. J., not present, the Court, after hearing the argument, and after considering the question presented by the appeal is evenly divided, two of its members being of the opinion that there was no error in the refusal of defendant's motion, and two of the contrary opinion.
The defendant having failed to sustain her assignment of error, on her appeal to this Court, the judgment of the Superior Court must be affirmed.Poe v. Durham Public Service Co., 192 N.C. 819.
Affirmed.